Case: 19-51011      Document: 00515491119         Page: 1    Date Filed: 07/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-51011
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 15, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

NORMAN DEAN MCWHORTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-260-2


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Norman Dean McWhorter pleaded guilty to conspiracy to distribute and
possess with the intent to distribute 50 grams or more of methamphetamine.
He now appeals his 300-month within-guidelines sentence on grounds that the
district court clearly erred in basing his guidelines range on the presentence
report’s (PSR) drug-quantity calculation, which he contends lacked an
adequate evidentiary basis.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-51011    Document: 00515491119     Page: 2   Date Filed: 07/15/2020


                                 No. 19-51011

      The district court’s determination of the amount of drugs attributable to
a defendant is a factual finding, which this court reviews for clear error. See
United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). A district court
may adopt the facts in the PSR without further inquiry if it has “an adequate
evidentiary basis with sufficient indicia of reliability and the defendant does
not present rebuttal evidence or otherwise demonstrate that the information
in the PSR is unreliable.” United States v. Rose, 449 F.3d 627, 633 (5th Cir.
2006). The defendant has the burden of showing the information in the PSR
is materially untrue. See United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).
McWhorter has not met his burden in this case.
      The PSR’s drug-quantity calculation had an adequate evidentiary basis
with sufficient indicia of reliability, as it was based on trial testimony the
district court found to be credible. See id. Because McWhorter’s rebuttal
evidence does not contradict the testimony or show the facts relied on in the
PSR are unreliable, the district court did not clearly err in adopting the PSR’s
drug-quantity calculation.
      The judgment of the district court is AFFIRMED.




                                       2